962 F.2d 6
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard H. GRIFFITH; Allene W. Griffith, Plaintiffs-Appelllants,v.UNITED STATES of AMERICA, Defendant-Appellee.
No. 91-1607.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 12, 1992Decided:  May 13, 1992

Appeal from the United States District Court for the Western District of Virginia, at Harrisonburg.  James H. Michael, Jr., District Judge.  (CA-86-117-H)
Before HALL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Richard H. Griffith, Allene W. Griffith, Appellants Pro Se.  E. Montgomery Tucker, Office of the United States Attorney, Roanoke, Virginia, for Appellee.
W.D.Va.
AFFIRMED
PER CURIAM:


1
Richard H. Griffith and Allene W. Griffith appeal from the district court's order denying relief in their claim brought pursuant to the Federal Tort Claims Act, 28 U.S.C. § 1346 (1988), seeking damages for the negligent treatment of Richard Griffith at the Veterans Administration Medical Center in West Virginia.  The district court found that Defendant's prescription and subsequent monitoring of Griffith's use of the drug Prednisone was negligent.  However, it refused to grant relief because it concluded that Plaintiffs failed to establish the requisite causal link between Defendant's negligence and Griffith's eye injury.


2
Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Griffith v. United States, No. CA-86-117H (W.D. Va.  May 6, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED